Citation Nr: 0015387	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  94-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for allergic 
rhinitis prior to September 25, 1997.

2.  Entitlement to an increased rating for allergic rhinitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from February 1953 to 
December 1954.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a June 1993 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which denied the appellant's 
claim for a compensable rating.  The Board remanded this case 
in July 1996 for additional development.  A subsequent rating 
decision dated in June 1998 awarded him a 10 percent rating 
effective from September 25, 1997. 


FINDINGS OF FACT

The appellant's allergic rhinitis is primarily manifested by 
congested turbinates.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for allergic 
rhinitis have been met effective from October 7, 1996.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 6501, 6522 (1996 & 1999).

2.  The criteria for a rating above 10 percent for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 6501, 6522 
(1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is well grounded. 
38 U.S.C.A. § 5107(a) (West 1991). This finding is based on 
the appellant's contentions that his rhinitis has increased 
in severity.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

EVIDENCE

Service connection for allergic rhinitis was granted by means 
of an April 1964 rating decision.  The appellant was assigned 
a noncompensable evaluation at that time.  The noncompensable 
evaluation remained in effect until a recent rating decision 
increased his rating to 10 percent, effective from September 
25, 1997.  The Board notes that the appellant filed his claim 
for an increased rating in February 1992.  Therefore, the 
Board has listed the issues on the title page to include 
entitlement to a compensable evaluation effective from prior 
to September 25, 1997.

The current medical evidence of record includes a report of a 
nose and sinuses examination, dated in September 1997, which 
indicates that the appellant complained of nasal congestion 
and postnasal drip for many years.  He also had recurrent 
headaches.  Objective findings showed congestive turbinates.  
All other findings, to include sinus x-rays, were negative.  
The diagnosis was allergic rhinitis.

A report of a VA general examination, dated in October 1997, 
indicates that the appellant had a nasal polyp excision 5 
years ago.  His present complaints included runny nose, sore 
throat, cough, and headaches.  Examination showed that he had 
post nasal drip, redness turbinate mucosa, and clear nasal 
discharge.  The impression was allergic rhinosinusitis.    

A statement from J.V.N., dated in March 1993, indicates that 
the appellant has been her (J.V.N.'s) neighbor for the past 
year and that she is personally aware that he suffers with 
frequent critical nasal congestion.   

LAW AND ANALYSIS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

During the appeal period, the regulations concerning the 
rating criteria for respiratory disorders were changed. 
Where, as here, the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  However, as the rating schedule 
for respiratory disorders was revised effective October 7, 
1996, and the U.S. Court of Appeals for Veterans Claims has 
held that revised regulations do not allow for retroactive 
application, the Board must consider the veteran's claim for 
increased rating in two parts; the first part concerning the 
rating prior to the effective date of the revised rating 
criteria and the second concerning the rating since the 
effective date of the revised rating criteria.  See Rhodan v. 
West, 12 Vet. App. 55 (1998); VAOPGCPREC 3-2000 (April 10, 
2000).

The severity of the appellant's allergic rhinitis can be 
ascertained under the old rating code by application of the 
criteria set forth under DC 6501 (1996).  Under DC 6501, a 10 
percent rating is assigned when there is definite atrophy of 
intranasal structure, and moderate secretion; a 30 percent 
rating is assigned when there is moderate crusting and ozena, 
atrophic changes.

The severity of the appellant's allergic rhinitis can be 
ascertained under the new rating code by application of the 
criteria set forth under DC 6522.  Under DC 6522, a 10 
percent rating is granted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side; a 30 percent rating is granted with polyps.  

The Board finds that the medical evidence of record does not 
indicate that a compensable evaluation is warranted under the 
old criteria.  In particular, the Board notes that the record 
shows congested turbinates; however, atrophy is not present.  
Therefore, a preponderance of the evidence is against the 
claim for an increased evaluation under the old criteria and 
there is no doubt to be resolved.

It is clear that the regional office determined that the 
veteran was entitled to a compensable evaluation based on the 
change in the criteria.  It is not clear why the RO granted 
the increased evaluation.  However, it appears likely that 
the RO was willing to concede a degree of obstruction even 
though the examination report was deficient in this area.  
The RO had the opportunity to obtain a completely adequate 
examination report but elected to proceed.  We are also left 
with the impression that the RO concluded that the veteran 
became worse on the day of the examination.  There is 
absolutely nothing in the examination report that is 
inconsistent with the veteran's statements during the appeal 
period.  The veteran's statements regarding his disability 
are evidence and must be considered.  Because the RO has 
conceded the existence of a 10 percent disability and because 
the veteran's statements are consistent with the examination 
report, the effective date of the grant is the date in the 
change in the regulation rather than the date of the 
examination. 

Although the examination report was inadequate to determine 
the percentage of obstruction, the report was otherwise 
adequate in establishing the presence of other findings.  A 
rating higher than 10 percent is not warranted under the new 
rating criteria; while the medical records note that nasal 
polyps were removed some years ago, current medical records 
do not show the presence of polyps.  The Board has considered 
all the evidence of record.  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994).  As the appellant's 
contentions as to his symptoms are consistent with the 
medical findings during the September 1997 VA examination, 
which indicate that the criteria for a 10 percent rating 
under the new rating code are met, the Board concludes that 
the effective date for the 10 percent rating award should be 
as of the effective date of the change in the rating code, 
October 7, 1996.  



ORDER

Entitlement to a 10 percent evaluation for allergic rhinitis 
is granted effective from October 7, 1996, subject to the 
criteria which govern the payment of monetary awards.

Entitlement to a rating higher than 10 percent for allergic 
rhinitis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

